Reaming, Y. C.
T have determined not to appoint a receiver at this time. There is no evidence before me from which I can properly conclude that the interests of creditors or stockholders require it. Suggestions have been made that the trustees are men who are too closely connected with the former management of the association, and the manner of their selection is also criticised. These suggestions carry the implication that irregularities may exist which the trustees will not be free to expose. It is manifestly improper for me to base my action upon such suggestions in the absence of some substantial evidence or positive assertion of facts. I shall assume that the trustees named will do their whole duty until I am judicially informed of matters which justify a different assumption.
The bills will be retained and a receiver may be applied for at any time the necessity can be made apparent.
Creditors and stockholders will be privileged to examine the books of account and papers of the association, and may employ accountants for that purpose if it is thought desirable.